Order affirmed on the authority of Cohen v. Hurley (366 U. S. 117) and on the further ground that the Fifth Amendment privilege does not apply to a demand, not for oral testimony, but that an attorney produce records required by law to be kept by him (Davis v. United States, 328 U. S. 582; Shapiro v. United States, 335 U. S. 1).
Motion for stay denied.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke, Soilefpi and Bergan. Judge Fuld concurs in the following memorandum: Although I still adhere to the views I expressed in dissent in Matter of Cohen (Hurley) (7 N Y 2d 488, affd. sub nom. Cohen v. Hurley, 366 U. S. 117), I deem myself concluded by that decision and, accordingly, concur for affirmance. (But cf. Malloy v. Hogan, 378 U. S. 1.)